Case 1:19-cv-11055-DLC Document 21 Filed 01/27/20 Page 1of1

HUNTER TAUBMAN FISCHER & LI LLC

 

NEW YORK WAHENC PUN EE SMARE
JENNY JGHNSON-SARDELLA, ESQUIRE E-MAIL: JSARDELLA@BHTFLAWYERS.COM

(ADMITTED NY, FL AND DC}

January 27, 2020

 
   

   

 

‘
Via CM/ECE : coe

na of =
The Honorable Denise L. Cote mee

United States District Court nN
a WICALTY Pp tage |

Southern District of New York
500 Pearl Street, Rm. 18B
New York, NY 10007

    

same semper es ts

my Les,
Ast LP 5

   
 

Re:  Tripoint Holdings, LLC y, Prime Trust, LLC et al.
Case No.: 19-cy-11055

Dear Hon. Judge Cote:

Pursuant to Your Honor’s Individual Practices in Civil Cases, Rule 1(E) and the Notice
of Initial Pretrial Conference (“Notice”), Plaintiff TriPoint Holdings, LLC (“TriPoint’”)
respectfully requests an adjournment of the Initial Pretrial Conference (“Conference”) currently
scheduled for January 31, 2020, at 2:00 pm. ‘TriPoint and Defendants Prime Trust, LLC, Banq,
Inc. and Scott Purcell (collectively, “Defendants”) have initiated discussions to potentionally
resolve the above-referenced matter. In an effort to reduce the cost incurred by the Parties,
Plaintiff requests that the Conference be adjourned to February 28, 2020, at 11:30 am to allow

the Parties an opportunity to resolve.

This is Plaintiffs first request for an extension of time. Plaintiff's counsel has conferred
with Defendants’ counsel in this matter, and Defendants’ counsel has provided his consent to the
extension and the new date. Should the Court require any additional information, please feel free

to contact me.

yz wafosn Joa Gy Sincerely,
. -y Be
“fe sh Pan OC fem, [s/Ceungy Cobysar-Serdlet
(tbetitagl Be. Jenny Johnson-Sardella

At
ce: Ali Counsel of Recor

 

 
